Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 30, 1998, convicting defendant, after a nonjury trial, of murder in the second degree, tampering with physical evidence, possession of a stolen vehicle in violation of Vehicle and Traffic Law *363§ 426, and two counts of criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. Even were we to assume arguendo that the oral statement made to the detectives should have been suppressed, there was a definite and pronounced break between the oral statement and the subsequent written and videotaped statements. The substantial intervening period of time and readministration of new Miranda warnings attenuated any possible taint from the allegedly inadmissible first statement (see, People v Chapple, 38 NY2d 112, 115).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Rosenberger, J. P., Tom, Mazzarelli, Ellerin and Wallach, JJ.